USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 1 of 10


                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                       LAFAYETTE DIVISION

RANBURN CORPORATION d/b/a           )
RANBURN CLEANERS,                   )
         Plaintiff,                 )
                                    )
       v.                           ) Civil Action No. 4:16-cv-00088-RL-PRC
                                    )
ARGONAUT GREAT CENTRAL              )
INSURANCE COMPANY, et al.,          )
             Defendants.            )
____________________________________)
                                    )
NATIONAL FIRE AND INDEMNITY         )
EXCHANGE                            )
             Cross-Claimant,        )
                                    )
       v.                           )
                                    )
RANBURN CORPORATION d/b/a           )
RANBURN CLEANERS                    )
             Counterclaim Defendant )
                                    )
____________________________________)
                                    )
MERIDAN MUTUAL INSURANCE            )
n/k/a STATE AUTO INSURANCE          )
COMPANIES                           )
             Counter-Claimant       )
                                    )
        v.                          )
                                    )
RANBURN CORPORATION d/b/a           )
RANBURN CLEANERS                    )
             Counterclaim Defendant )


                    DEFENDANT STATE AUTO INSURANCE COMPANIES’
                     EMERGENCY MOTION FOR PROTECTIVE ORDER1


1
  State Auto notes that its Motion to Compel filed on July 25, 2018 (DE 135) remains pending before this Court. To
the extent the Court believes a hearing is necessary to resolve the pending discovery issues between the parties, State
Auto is amenable to a consolidated hearing on the pending motions subject to the parties’ obligations to meet and
confer under Northern District Local Rule 37-1.

                                                          1
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 2 of 10


          Defendant, Meridian Mutual Insurance Companies, n/k/a State Auto Insurance Companies

(hereinafter “State Auto”), by counsel, files the following Emergency Motion for Protective Order

regarding the deposition of State Auto, pursuant to Fed. R. Civ. P. 30(b)(6), and the deposition of

fact witness Rhonda Craun, an employee of State Auto who would also be testifying as State

Auto’s designee under Fed. R. Civ. P. 30(b)(6). In support of this emergency motion, State Auto

states:

          I.     FACTUAL BACKGROUND

          1.     On October 31, 2016, the Plaintiff, Ranburn Corporation d/b/a Ranburn Cleaners

(“Ranburn”) initiated this lawsuit against State Auto and the other Defendant insurance companies

seeking, inter alia, a declaration that the insurers did not have the authority to select defense

counsel and an environmental consultant to assist in Ranburn’s defense against a claim brought by

the Indiana Department of Environmental Management (“IDEM”). (DE 1). Ranburn’s Complaint

also seeks a judgment declaring that the insurers breached their respective policies and their duties

of good faith and fair dealing and seeks unspecified damages and attorney fees. (Id.).

          2.     State Auto answered Ranburn’s Complaint on December 23, 2016 and filed a

Counterclaim seeking: (1) a declaration that State Auto has the right to control the defense of the

IDEM claim, which includes the right to select defense counsel and the environmental consultant;

(2) that Ranburn is obligated to cooperate with the Insurers in connection with the defense of the

IDEM claim; and, (3) to enforce the voluntary payments clause contained in State Auto’s policies.

(DE 30). A motion for partial summary judgment and cross-motions for partial summary judgment

were filed by the parties.

          3.     On March 28, 2018, the District Court issued an Opinion and Order on Ranburn’s

Motion for Partial Summary Judgment and the Defendant insurers’ Cross-Motions for Partial



                                                 2
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 3 of 10


Summary Judgment. (DE 112). The District Court then entered a Declaratory Judgment in favor

of the insurers stating that the insurers: “have the right to select and retain the environmental

consultant to assist in the defense of the underlying IDEM suit and conduct the response action at

no cost to Ranburn.” (DE 113). In its March 28, 2018 Opinion and Order, the District Court also

found that, inter alia, “Ranburn’s decision to engage EFI (another consultant) was a voluntary

undertaking, it is excluded by the Policies’ voluntary payment provisions.” (DE 112, p. 21).

However, the District Court’s March 28, 2018 Declaratory Judgment and the Opinion and Order

did not dispose of all the claims pending in the case.

       4.        Due to the pendency of Ranburn’s motion for partial summary judgment and the

insurers’ cross motions for partial summary judgment, the litigation was stayed for all purposes by

the District Court from August 18, 2017 to June 19, 2018. (DE 110). Since June 19, 2018, some

limited discovery has commenced.

       5.        On August 6, 2018, counsel for State Auto received Ranburn’s Notice of

Videotaped Rule 30(b)(6) Deposition and Subpoena Duces Tecum to State Auto (the “Notice”), a

true and correct copy of which is attached as Exhibit “C.” The Notice sought, inter alia, to depose

a State Auto representative on 27 separate topics commencing on September 11, 2018. (Exhibit

“C”). Previously, counsel for State Auto informed Ranburn’s attorneys that he would not be

available during much of the month of August due to family and other professional obligations.

(Exhibit “D”).

       6.        On August 21, 2018, counsel for State Auto wrote to Ranburn requesting that

Ranburn withdraw the Notice because Ranburn previously stated that it did not need to take

discovery to resolve the remaining claims at issue in this case. (Exhibit “E”). Moreover, State

Auto reiterated the fact that its counsel was not available during the last two weeks of August to



                                                 3
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 4 of 10


prepare a designee to testify. (Id.). That correspondence further indicated that Rhonda Craun, the

primary contact with State Auto, was also unavailable during the first two weeks of September to

assist with the deposition. (Id.). State Auto requested a response by August 24, 2018. (Id.).

       7.      On August 24, 2018, Ranburn noticed the deposition of Rhonda Craun, a true and

correct copy of the notice and subpoena is attached hereto as Exhibit “F.”         On that same day,

counsel for Ranburn requested a teleconference to discuss the matters raised in State Auto’s letter

of August 21, 2018. (Exhibit “G”). That call took place on August 29, 2018. (Exhibit “H”). State

Auto agreed to provide formal objections to the Notice. (Id.).

       8.      On September 6, 2018, counsel for State Auto wrote to Ranburn indicating that

Rhonda Craun would appear as State Auto’s Fed. R. Civ. P. 30(b)(6) designee. (Id.). That

correspondence also indicated that because Ms. Craun’s “knowledge of the facts of the case are

based solely on her employment with State Auto” that “there was no reason for her to appear

separately to testify on her own behalf.” (Id.). State Auto also requested that the deposition be

postponed to October in order to accommodate State Auto’s schedule. (Id.).

       9.      On September 10, 2018, Ranburn agreed to postpone the deposition to October 25,

2018 provided that State Auto clarify whether State Auto would be producing a witness in response

to the Notice. (Id.). Ranburn also requested an immediate meet and confer. (Id.). State Auto

responded that it would agree to produce a witness to testify as to topics 1, 3, 5, 6, 7, 8, 23, 24, and

25. (Id.). The parties then conducted a telephonic conference. (Id.).

       10.     During the September 10, 2018 teleconference, the parties discussed the Notice and

State Auto’s questions, concerns, and/or objections to all 27 topics contained in the Notice. During

the call, the parties agreed to reschedule the deposition of Rhonda Craun and State Auto to October

25, 2018. The parties also agreed that State Auto could submit written objections to the Notice on



                                                   4
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 5 of 10


or before September 25, 2018. (Id.). State Auto was hopeful that the parties could come to an

agreement on the scope of the Fed. R. Civ. P. 30(b)(6) deposition without burdening the District

Court with a discovery motion.

         11.     On September 25, 2018, State Auto provided Ranburn with Defendant Meridian

Mutual Insurance Companies n/k/a State Auto Insurance Companies’ Objections and Responses

to Plaintiff’s Notice of Videotaped Deposition and Subpoena Duces Tecum. (Exhibit “I”). The

objections set forth, in detail, State Auto’s concerns regarding the Notice, including, inter alia, the

fact that the topics sought testimony that would be privileged, outside the scope of the remaining

claims at issue, and that in many instances the topics were so overbroad that State Auto did not

believe it could adequately prepare. State Auto was upfront on the topics that it believed it would

be able to testify to and on the topics that it believed it would be unable to testify to. (Id.). State

Auto expressly agreed to produce a witness to testify, at least in part, to topics 1, 3, 4, 5, 6, 7, 8,

15, 18, 19, 20, 23, 24 and 25. (Id.). State Auto indicated that it would not be able to produce a

witness to testify as to topics 2, 9, 10, 11, 12, 13, 14, 16, 17, 21, 22,26, and 27. (Id).

         12.     Ranburn did not respond to State Auto’s objections until October 22, 2018 when it

filed a Motion to Compel2 with this Court. (DE 153, 154). Even though Ranburn’s Motion to

Compel was based upon State Auto’s Objections to the Notice, Ranburn did not engage in a good

faith meet and confer with State Auto regarding those objections pursuant to Local Rule 37-1.

This is evident from Plaintiff’s Certificate of Good-Faith Efforts to Resolve Discovery Dispute

Without Seeking Court Intervention, which does not indicate that any efforts were taken by

Ranburn to resolve the issues identified in State Auto’s written objections and responses sent on

September 25, 2018. (DE 155). Ranburn then indicates in its Motion to Compel that it will



2
    State Auto reserves the right to respond to Ranburn’s Motion to Compel.
                                                   5
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 6 of 10


nevertheless proceed with the depositions of State Auto and Ms. Craun on October 25, 2018 while

the Motion to Compel is pending and will seek its attorney fees.

       13.      This Emergency Motion for Protective Order may have been avoided had Ranburn

conferred in good faith after receipt of State Auto’s objections and responses shortly after

September 25, 2018 before filing its Motion to Compel.3 Between September 25, 2018 and

October 22, 2018, State Auto believed that the parties were able to resolve their disagreements

without burdening the District Court with a discovery motion. The unannounced Motion to

Compel came as a complete surprise to State Auto. State Auto thereafter proceeded with this

motion as soon as possible to protect State Auto and Ms. Craun from the undue burden and expense

of: (1) preparing to testify on objectionable deposition topics without a ruling on this Motion for

Protective Order; and, (2) preparing for and sitting through likely a full day of deposition, while

the Motion to Compel is pending, with the risk of being called back for a second day of deposition.

       II.      ARGUMENT

                A. The District Court Should Sustain State Auto’s Objections to the
                   Notice and Issue a Protective Order Limiting the Fed. R. Civ. P.
                   30(b)(6) Notice

       Federal Rule of Civil Procedure 26(c)(1) provides, in pertinent part that:

       A party or any person from whom discovery is sought may move for a protective
       order in the court where the action is pending…

       The court may, for good cause, issue an order to protect a party or person from
       annoyance, embarrassment, oppression, or undue burden or expense, including one
       or more of the following:

             (A) forbidding the disclosure or discovery;


3
 Ranburn’s failure to meet its obligations under Local Rule 37-1 may be fatal to its Motion to
Compel. Local Rule 37-1(b) states that the Court may deny a discovery motion if the required
certification is not filed. See also Marshall v. G.E. Marshall, Inc., 2013 WL 785759, *1 (N.D.
Ind. 2013) (A party’s failure to properly meet and confer is grounds for denial of a discovery
motion).
                                                  6
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 7 of 10



            (B) specifying terms, including time and place or the allocation of expenses, for
                the disclosure or discovery;

                                                * * *

            (D) forbidding inquiry into certain matters, or limiting the scope of disclosure
               or discovery to certain matters.

        Many of Ranburn’s deposition topics run afoul of the Federal Rules of Civil Procedure.

The specific grounds that State Auto has for objecting to Ranburn’s deposition topics are set forth

in Exhibit I, which is captioned Defendant Meridian Mutual Insurance Companies n/k/a State Auto

Insurance Companies’ Objections and Responses to Plaintiff’s Notice of Videotaped Deposition

and Subpoena Duces Tecum.         As indicated there, many of Ranburn’s Fed. R. Civ. P. 30(b)(6)

topics, including topics 2, 9, 10, 11, 12, 13, 14, 16, 17, 21, 22,26, and 27, inter alia: (1) are outside

the scope of permissible discovery under Fed. R. Civ. P. 26(b)(1); (2) seek information that is

privileged or protected from disclosure; or, (3) do not describe the matters for examination with

reasonable particularity in violation of Fed. R. Civ. P. 30(b)(6). Indeed, some of the topics are

drafted so vaguely, overbroadly, and unintelligibly that State Auto cannot even determine what

information it is being asked to provide. For example, topic 16 seeks testimony on “Any mistakes

You made in the handling of this matter.” As pointed out by State Auto, Ranburn has refused to

identify with reasonable particularity the specific “mistakes” that Ranburn believes are relevant to

the remaining claims pending in this action. (Exhibit G, p. 15-16). This is but one example of the

ambiguous nature of Ranburn’s Notice.

        For these reasons, State Auto respectfully requests that the Court sustain State Auto’s

objections set forth in Exhibit “I” and limit the scope of the Fed. R. Civ. P. 30(b)(6) deposition of

State Auto in accordance with those objections.




                                                   7
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 8 of 10


               B. At the Very Least the District Court Should Protect State Auto and
                  Ms. Craun From the Undue Burden and Expense of Sitting
                  Through Multiple Depositions While These Matters Are Pending
                  Before the Court

       Fed. R. Civ. P. 26(c)(1)(B) allows the District Court, for good cause, to specify the “terms,

including time and place or the allocation of expenses for the disclosure or discovery.” If the Court

were to hold off on ruling on the merits of State Auto’s Motion for Protective Order until briefing

can be completed on Ranburn’s Motion to Compel, State Auto respectfully requests that the

District Court order the Fed. R. Civ. P. 30(b)(6) deposition of State Auto be postponed until after

such a ruling. That way, the parties will clearly know beforehand what topics will be covered

during the deposition. Moreover, this will protect State Auto from the undue burden of sitting

through what will likely be a full day of deposition with the risk of being called back to prepare

and sit for a second deposition. Since Ms. Craun has been identified as State Auto’s Fed. R. Civ.

P. 30(b)(6) witness, and her personal knowledge of the facts of this case is based solely on her

employment with State Auto, State Auto also requests that Ms. Craun’s deposition be postponed

for the same reasons.

       III.    CONCLUSION

       WHEREFORE, for the foregoing reasons, State Auto respectfully requests that the Court

grant this Emergency Motion for Protective Order and for all other relief that is just and

appropriate.

                                                      Respectfully submitted,

                                                      /s/ Erik S. Mroz
                                                      David A. Temple # 18193-49
                                                      Erik S. Mroz #29785-49
                                                      Alyssa C. Hughes #34645-71
                                                      Attorney for Defendant Meridian Mutual
                                                      Insurance Companies n/k/a State Auto
                                                      Insurance Companies

                                                 8
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 9 of 10



DREWRY SIMMONS VORNEHM, LLP
Carmel City Center
736 Hanover Place, Suite 200
Carmel, IN 46032
(317) 580-4848
(317) 580-4855 (fax)
emroz@DSVlaw.com
dtemple@DSVlaw.com
ahughes@DSVlaw.com




                                      9
USDC IN/ND case 4:16-cv-00088-RL-PRC document 158 filed 10/23/18 page 10 of 10


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing document was served upon

the following by operation of the Court’s electronic filing system this 23rd day of October, 2018.

Parties may access this filing through the Court’s system:


 Brent W. Huber/Amy S. Berg                       Dennis F. Cantrell/Ian P. Goodman/
 Ice Miller LLP                                   Katherine L. Shelby
 One American Square, Suite 2900                  Cantrell Strenski & Mehringer, LLP
 Indianapolis, In 46282-0200                      150 West Market Street, Suite 800
 amy.berg@icemiller.com                           Indianapolis, Indiana 46204
 brent.huber@icemiller.com                        dcantrell@csmlawfirm.com
                                                  igoodman@csmlawfirm.com
 Attorneys for Plaintiff, Ranburn                 kshelby@csmlawfirm.com
 Corporation
 d/b/a Ranburn Cleaners                           Attorneys for Defendant Argonaut Great
                                                  Central Insurance Company
 Gregory J. Tonner
 Moore & Portelli
 1449 East 84th Place
 Merrillville, IN 46410
 gtonner@mooreandportelli.com

 Attorney for Defendant, National Fire &
 Indemnity Exchange


                                             /s/ Erik S. Mroz___________________________
                                             Erik S. Mroz


DREWRY SIMMONS VORNEHM, LLP
Carmel City Center
736 Hanover Place, Suite 200
Carmel, IN 46032
(317) 580-4848
(317) 580-4855 (fax)
emroz@DSVlaw.com
dtemple@DSVlaw.com
ahughes@DSVlaw.com




                                               10
